TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED MARCH 20, 2014



                                       NO. 03-13-00017-CV


                         Texas Department of Public Safety, Appellant

                                                  v.

                                         G. B. E., Appellee




        APPEAL FROM 368TH DISTRICT COURT OF WILLIAMSON COUNTY
             BEFORE CHIEF JUSTICE JONES, JUSTICES PURYEAR,
                 PEMBERTON, ROSE, GOODWIN AND FIELD
           REVERSED AND RENDERED -- OPINION BY JUSTICE FIELD




This is an appeal from the order signed by the trial court on October 29, 2012. Having reviewed

the record and the parties’ arguments, the Court holds that there was reversible error in the

court’s order. Therefore, the Court reverses the trial court’s order and renders judgment that

G.B.E.’s petition for expunction is denied, and orders that all documents that have been turned

over to the district court, or to G.B.E. or his counsel, be returned to the submitting agencies. The

appellee shall pay all costs relating to this appeal, both in this Court and the court below.